57 F.3d 1080NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert K. HUDNALL, Plaintiff--Appellant,v.GEORGIA STATE BAR;  Georgia Supreme Court;  New Mexico Boardof Bar Examiners;  John Doe, 1 Through 100,Defendants--Appellees.
No. 94-2276.(D.C. No. CIV 94-0409-HB)
United States Court of Appeals, Tenth Circuit.
June 8, 1995.

Before MOORE, BARRETT and EBEL, Circuit Judges.
MOORE, Circuit Judge.


1
Plaintiff Robert K. Hudnall appeals an order of the district court dismissing the above-captioned action for lack of jurisdiction.  Considering Mr. Hudnall's arguments on appeal to be without merit, we AFFIRM the district court's order of dismissal.


2
---------------



1 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470.